HESTER, Judge:
This is an appeal from the Order of the Court of Common Pleas, Criminal Division of Bucks County, denying an Evi-dentiary Hearing under the Post Conviction Hearing Act. The procedural history relevant to the issues on appeal is as follows:
Defendant was charged with armed robbery, conspiracy and other related offenses in four separate indictments. On April 24, 1975, during a suppression hearing, the defendant arrived at a plea bargain with the Commonwealth which was submitted to and approved by the trial judge. A timely appeal to the Superior Court was filed by a second attorney on behalf of defendant but was discontinued on January 13, 1976.
On or about May 31, 1977, Appellant, through a third attorney, filed a Petition under the Post Conviction Hearing Act, 19 P.S. 1180-1 et seq., asserting two grounds for relief: ineffective assistance of counsel, and the unlawful inducement of his guilty plea. On July 22, 1977, the Petition was dismissed without a hearing. This appeal followed.
The Post Conviction Hearing Act, 19 P.S. 1180-4(b) states:
For the purposes of this act, an issue is waived if:
(1) The petitioner knowingly and understanding^ failed to raise it and it could have been raised before the trial, at the trial, on appeal, in a habeas corpus proceeding or any other proceeding actually conducted, or in a prior proceeding actually initiated under this act; and
(2) The petitioner is unable to prove the existence of extraordinary circumstances to justify his failure to raise the issue.
It has been held that ineffective assistance of counsel in a prior appeal is an extraordinary circumstance justifying a failure to raise an issue on direct appeal. Commonwealth v. *280Roundtree, 469 Pa. 241, 364 A.2d 1359 (1976); Commonwealth v. Valezquez, 244 Pa.Super. 327, 368 A.2d 745 (1976). Petitioner contends here that his appellate counsel was ineffective due to the fact that he failed to raise the issue of trial counsel's ineffectiveness. Appellant contends trial counsel should have moved to dismiss pursuant to Pennsylvania Rule of Criminal Procedure 1100 for a failure to bring the case to trial within 270 days from the date of the complaint. The Supreme Court has held that ineffectiveness of prior counsel must be raised as an issue at the earliest stage in the proceedings at which counsel whose effectiveness is being challenged no longer represents the accused. Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977). In Commonwealth v. Beatty, 474 Pa. 104, 376 A.2d 994 (1977), the Supreme Court further held that appellant, by withdrawing his prior direct appeal, did not waive his right to challenge collaterally the lawfulness of his plea.
In Commonwealth v. Dancer, 460 Pa. 95, 331 A.2d 435 (1975), our Supreme Court sets forth the circumstances when a claim of ineffectiveness of trial counsel and appellate counsel could be raised. Under those standards, clearly the ineffectiveness of direct appeal counsel can be raised collaterally under the Post Conviction Hearing Act.
Thus the effectiveness of appellate counsel has been here properly preserved for appellate review. However, we are in a position where, in order for this court to evaluate the effectiveness of appellate counsel, we must determine if trial counsel rendered ineffective assistance. Appellant now contends trial counsel was ineffective as a result of his failure to raise an issue under Rule 1100 that could have resulted in the discharge of the Appellant. The guidelines that we must follow in this determination were set forth in Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967) wherein the court stated:
Counsel’s assistance is deemed constitutionally effective once we are able to conclude that the particular course chosen by counsel had some reasonable basis designed to effectuate his client’s interests.
*281Additionally, the Post Conviction Hearing Act, 19 P.S. 1180-9 provides:
If a petition alleges facts that if proven would entitle the petitioner to relief, the court shall grant a hearing which may extend only to the issues raised in the petition or answer. However, the court may deny a hearing if the petitioner’s claim is patently frivolous and is without a trace of support either in the record or from other evidence submitted by the petitioner.
The lower court concluded that to hold an evidentiary hearing, was fruitless because the record added no factual support to the general claim of ineffective assistance of counsel and an induced guilty plea. We reluctantly disagree.
We note that Appellant submitted a Memorandum of Law to the trial court in support of the petition, clearly setting forth the law applicable to the facts at hand. In addition, if the trial court felt that the petition failed to allege specific facts, petitioner should have been permitted to amend his petition pursuant to the provisions of the Post Conviction Hearing Act, 19 P.S. 1180-7.
The docket entries indicate that the complaint was brought on August 4, 1973.
Rule 1100(a)(1) provides:
Trial in a court case in which a written complaint is filed against the defendant after June 30, 1973, but before July 1, 1974 shall commence no later than two hundred seventy days from the date on which the complaint is filed.
Appellant was subsequently indicted by the Grand Jury on January 10, 1974. The case was first listed for trial on March 25, 1974, at which time the defense requested a continuance until April 8,1974. On that date, the defendant failed to appear.
Under Rule 1100(d), in determining the period for commencement of trial, there shall be excluded therefrom such period of delay at any stage of the proceedings as results from:
*2821. the unavailability of the defendant or his attorney;
2. any continuance in excess of 30 days granted at the request of the defendant or his attorney, provided that only the period beyond the thirtieth (30th) day shall be so excluded.
Appellant was unavailable from March 25, 1974. A review of the record does not reveal the reason for the delay in setting an original trial date by the Commonwealth.
On February 5, 1975, the Commonwealth acknowledged the fact that Appellant was incarcerated in another county. Pursuant to that information, it filed a Petition for Writ of Habeas Corpus. Again, from a review of the record, we have no idea when Appellant was returned to Bucks County and arraigned, making him available from that time forward. Commonwealth v. Harris, 243 Pa.Super. 503, 366 A.2d 267 (1976). The Commonwealth then relisted the case for trial on March 25, 1975. The defense requested a continuance until April 9, 1975 in order to obtain private counsel. On April 9, 1975, there was no courtroom available. As a result thereof, trial was continued until April 23, 1975. On that day, the trial judge continued the case until April 24, 1975, the date when the plea bargain was finalized.
Clearly, the time between March 25, 1975 and April 9, 1975 is not excludable since it was a defense continuance under 30 days. Also, the period from April 9, 1975 until April 24, 1975 cannot be excluded from the 270-day mandatory period since it was caused by judicial delay. Commonwealth v. Shelton, 469 Pa. 8, 364 A.2d 694 (1976).
Accordingly, the Commonwealth must demonstrate that Appellant was brought to trial within á period of 270 days from the date of complaint, excluding the time permissible pursuant to the aforecited caselaw.
We are unable to determine, from an examination of the record, the reasoning of appellate counsel in not raising the issue of the alleged ineffectiveness of trial counsel in the direct appeal.
*283When the record before a reviewing court is inadequate to disclose whether counsel acted pursuant to a reasoned course, i.e., whether there existed a satisfactory basis for not making the omitted claim, then the appellate court should remand the case for an evidentiary hearing on that issue. Commonwealth v. Hubbard, 472 Pa. at 278, 372 A.2d at 696 (1977); Commonwealth v. Moore, 466 Pa. 510, 353 A.2d 808 (1976); Commonwealth v. Twiggs, [460 Pa. 105, 331 A.2d 440] supra. A finding of ineffectiveness without the benefit of such a hearing is proper only when it can conclusively be said from an examination of the record on appeal that there could have been no reasonable basis for counsel's decision. Commonwealth v. Hubbard, supra.
We cannot here conclude that there could have been no reasonable basis for the decision of appellate counsel. We must remand for an Evidentiary Hearing.
The Order of the lower court is vacated and the matter remanded for an Evidentiary Hearing consistent with this Opinion.
SPAETH, J., files a concurring and dissenting opinion, in which PRICE, J., joins.
HOFFMAN, J., did not participate in the consideration or decision of this case.